DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the IDS filed June 2, 2022, and the communication of August 1, 2022.  With the below Examiner’s Amendment, claims 21-32, 34-39, 41-47 and 49-51 are currently pending and are allowable.

This application is a continuation of U.S. Patent Application No. 15/429480, filed February 10, 2017, now U.S. Patent No. 10,877,052, and claims benefit of priority to U.S. Provisional Application No. 62/294367, filed February 12, 2016.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Pysher on August 1, 2022.

The below recited claims of this application have been amended as follows: 


38. (Currently Amended) The system of claim 34, wherein the systemis a kit.


49. (Previously Presented) The method of claim 41, wherein the lipid mixture comprises at least one of phospholipids, cholesterol, fatty acids, sphingolipids, mono-glycerides, di-glycerides, tri-
glycerides, or lipid extracts of naturally occurring materials.

50. (Currently Amended) The system of claim 24, wherein the lipid mixture comprises at least one of phospholipids, cholesterol, fatty acids, sphingolipids, mono-glycerides, di-glycerides, tri-
glycerides, or lipid extracts of naturally occurring materials.

51. (Currently Amended) The system of claim 34, wherein the thromboplastin tissue factor comprises at least one of a recombinant tissue factor and phospholipids, cholesterol, fatty acids,
sphingolipids, mono-glycerides, di-glycerides, tri-glycerides, or lipid extracts of naturally
occurring materials.

Conclusion

Claims 21-32, 34-39, 41-47 and 49-51 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653